                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

PATRICK C. LYNN,

               Plaintiff,

               v.                                       CASE NO. 17-3041-JWB-KGG

ANTHONY McCURRIE, et al.,

               Defendants.
                                MEMORANDUM AND ORDER

       Plaintiff, Patrick C. Lynn, is a prisoner currently housed at the Hutchinson Correctional

Facility in Hutchinson, Kansas. Plaintiff filed this pro se civil rights action under 42 U.S.C. § 1983

on March 14, 2017. On November 21, 2018, the court entered an Order (Doc. 90) directing

Plaintiff to file a proper second amended complaint that complies with the Federal Rules of Civil

Procedure, the Local Rules and this court’s orders, by November 28, 2018. Plaintiff failed to file

a proposed second amended complaint by the court’s deadline and on December 6, 2018, the court

dismissed this matter without prejudice under Fed. R. Civ. P. 41(b). (Doc. 93.) Plaintiff appealed,

and the Tenth Circuit Court of Appeals dismissed his appeal for lack of prosecution on January

31, 2019. (Doc. 103). This matter is before the court on Plaintiff’s “Motion to Reopen Case &

Consolidate with Pending ‘Cline’ Suit & Request for Video-Teleconference Hearing” (Doc. 104).

Plaintiff asks the court to reopen his case and consolidate it with his pending case No. 19-3003.

       Local Rule 7.3 provides that “[p]arties seeking reconsideration of dispositive orders or

judgments must file a motion pursuant to Fed. R. Civ. P. 59(e) or 60.” D. Kan. Rule 7.3(a).

Because Plaintiff’s motion was filed more than 28 days after the entry of the order, the court will

treat it as a motion under Rule 60. See Fed. R. Civ. P. 59(e) (“A motion to alter or amend a

judgment must be filed no later than 28 days after the entry of the judgment.”).



                                                  1
       Plaintiff’s motion is treated as a motion filed under Rule 60(b) of the Federal Rules of Civil

Procedure, seeking relief from judgment entered in this matter. See Weitz v. Lovelace Health

System Inc., 214 F.3d 1175, 1178 (10th Cir. 2000). Rule 60(b) provides in relevant part that:

               On motion and just terms, the court may relieve a party or its legal
               representative from a final judgment, order, or proceeding for the
               following reasons: (1) mistake, inadvertence, surprise, or excusable
               neglect; (2) newly discovered evidence that, with reasonable
               diligence, could not have been discovered in time to move for a new
               trial under Rule 59(b); (3) fraud (whether previously called intrinsic
               or extrinsic), misrepresentation, or misconduct by an opposing
               party; (4) the judgment is void; (5) the judgment has been satisfied,
               released, or discharged; it is based on an earlier judgment that has
               been reversed or vacated; or applying it prospectively is no longer
               equitable; or (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b).

       The court has reviewed the record and finds that Plaintiff is not entitled to relief under Rule

60(b). A Rule 60(b) motion provides extraordinary relief which “may only be granted in

exceptional circumstances.” Amoco Oil Co. v. United States Environmental Protection Agency,

231 F.3d 694, 697 (10th Cir. 2000); Servants of the Paraclete v. Does, 204 F.3d 1005, 1009 (10th

Cir. 2000).

       Plaintiff argues in his motion that he failed to meet the court’s deadlines for “multiple

reasons” including his multiple heart attacks and scheduled surgeries which were cancelled

repeatedly, and because his attorney had his legal files. Plaintiff’s motion rehashes arguments he

has previously made. The court granted Plaintiff multiple extensions of time in this case. The

court previously denied his motion for a stay in this case and denied his motion to reconsider that

decision. (Doc. 92.) The court held that: “Plaintiff was tasked with paring down his [First

Amended Complaint (“FAC”)] and excising unrelated claims and defendants. All of the pertinent

facts and allegations were already included in his FAC and Plaintiff did not need access to all of



                                                 2
his legal files to accomplish the task of paring it down and excising claims and defendants as

directed by the Memorandum and Order entered on June 25, 2018.” (Doc. 92, at 2.)

       Plaintiff was afforded multiple opportunities to comply with the court’s orders and was

warned that failure to comply would result in dismissal of this case. On June 25, 2018, the court

entered a Memorandum and Order finding that Plaintiff’s First Amended Complaint was deficient

and granting Plaintiff until July 20, 2018, to file a proper second amended complaint that complies

with the rules set forth in the Memorandum and Order. (Doc. 73.) The Memorandum and Order

provided that:

                 Plaintiff’s defiance of the prior order probably merits immediate
                 dismissal; however, since the prior order did not expressly warn
                 Plaintiff of this possible consequence, the court will make it clear
                 now. Failure to comply with this order will likely result in
                 dismissal of this case without further notice. The court will allow
                 Plaintiff one more opportunity to comply with the Federal Rules of
                 Civil Procedure, the Local Rules and this court’s orders.

(Doc. 73, at 8.) On July 2, 2018, Plaintiff filed a motion for extension of time (Doc. 75), and the

court granted Plaintiff an extension of time to October 19, 2018, to file his second amended

complaint. (Doc. 77.) On September 26, 2018, Plaintiff filed another motion for extension of time

(Doc. 84), seeking “an additional & final 30 days’ time extension.” On October 2, 2018, the court

entered an Order (Doc. 88), granting Plaintiff’s motion for a final extension and extending the

deadline for filing his second amended complaint to November 19, 2018. On November 15, 2018,

Plaintiff filed a motion for temporary stay (Doc. 89) asking the court to stay this case pending

resolution of his state habeas case. The court denied the motion, but granted Plaintiff a brief

extension of time to November 28, 2018, in which to file a proper second amended complaint that

complies with the Federal Rules of Civil Procedure, the Local Rules and this court’s orders. (Doc.

90.) The court’s Order at Doc. 90 noted that:



                                                  3
               Plaintiff initiated this action and has a duty to diligently prosecute
               his case. This case has been pending for over twenty months, and
               Plaintiff has received multiple extensions of time in this case. The
               Court’s most recent order granting Plaintiff an extension of time
               noted that Plaintiff requested a “final 30-day extension of time,” and
               granted Plaintiff an extension of time to November 19, 2018, to file
               his second amended complaint. (Doc. 88.) Due to the delay in this
               case, the court denies Plaintiff’s request for a stay, but will grant
               Plaintiff a brief extension of time to file his second amended
               complaint. Failure to file a proposed second amended complaint by
               this deadline will subject this matter to dismissal for failure to
               prosecute under Fed. R. Civ. P. 41(b).

(Doc. 90, at 1–2.) Plaintiff failed to file a proposed second amended complaint as ordered by the

court and his case was dismissed.

       “Relief under Rule 60(b) is discretionary and is warranted only in exceptional

circumstances.” Van Skiver v. United States, 952 F.2d 1241, 1243 (10th Cir. 1991) (citation

omitted). Revisiting issues already addressed “is not the purpose of a motion to reconsider,” and

“advanc[ing] new arguments or supporting facts which were otherwise available for presentation

when the original . . . motion was briefed” is likewise inappropriate. Id. Plaintiff has not shown

that relief under Rule 60(b) is warranted, and his motion to reopen this case is denied.

       IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s “Motion to Reopen

Case & Consolidate with Pending ‘Cline’ Suit & Request for Video-Teleconference Hearing”

(Doc. 104) is DENIED.

       IT IS SO ORDERED.

       Dated on this 19th day of April, 2019, in Wichita, Kansas.

                                                     ___s/ John W. Broomes____________
                                                     JOHN W. BROOMES
                                                     UNITED STATES DISTRICT JUDGE




                                                 4
